IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


DARLENE NELSON, EXECUTRIX OF         : No. 52 EAL 2015
THE ESTATE OF JAMES NELSON,          :
                                     :
                Petitioner           : Petition for Allowance of Appeal from
                                     : the Order of the Superior Court
                                     :
          v.                         :
                                     :
                                     :
AIRCO WELDERS SUPPLY, ALLIED         :
SIGNAL (A/K/A ALLIED CORP.),         :
AMERICAN STANDARD, A.W.              :
CHESTERTON, INC., BASIC, INC.,       :
BAYER CROPSCIENCE, INC., (F/K/A      :
AVENTIS CROPSCIENCE, USA, INC.)      :
ACHEM PRODUCTS, INC., RHONE          :
POULENC, AG CO. AND BENJAMIN         :
FOSTER COMPANY, BEAZER EAST          :
(A/K/A KOOPERS CO., INC. AND         :
KOOPER), BIRD INC., BOC GROUP,       :
BORG-WARNER CORP., BRAND             :
INSULATIONS, INC., CBS               :
CORPORATION (F/K/A VIACOM, INC.      :
AND WESTINGHOUSE ELECTRIC            :
CORPORATION), CERTAINTEED            :
CORPORATION, CHRYLSER CORP.          :
(A/K/A AMC, NORTHWEST AUTO           :
RENTAL CO. AND CHRYSLER SERVICE      :
CONTRACT CO.) CRANE CO.,             :
DEMMING DIVISION, CRANE PACKING,     :
ESAB WELDING AND CUTTING             :
EQUIPMENT, EJ LAVINO & CO.,          :
EUTECTIC CORP., FERRO                :
ENGINEERING, FORD MOTOR CO.,         :
FOSECO, INC., FOSTER WHEELER         :
CORPORATION, GARLOCK, INC.,          :
GENERAL ELECTRIC COMPANY,            :
GENERAL MOTORS CORP., GEORGE         :
V. HAMILTON, INC., GEORGIA-PACIFIC   :
CORPORATION, GOULD PUMPS, INC.,      :
GREEN, TWEED & COMPANY, INC.,        :
HAJOCA PLUMBING SUPPLY               :
COMPANY, HARNISCHFEGER CORP.,         :
HEDMAN RESOURCES LIMITED (F/K/A       :
HEDMAN MINES LTD.), HOBART            :
BROTHERS CO., HONEYWELL               :
INTERNATIONAL, INC., INGERSOLL        :
RAND CO., JOY GLOBAL, INC.,           :
LINCOLN ELECTRIC CO., LUKENS          :
STEEL CO., MALLINCKRODT GROUP,        :
INC. (F/K/A INTERNATIONAL MINERALS    :
& CHEMICALS CORP.), MELRATH           :
GASKET, INC., MINE SAFETY             :
APPLIANCE (MSA), METROPOLITAN         :
LIFE INSURANCE COMPANY,               :
NOSROCK CORPORATION, OWENS-           :
ILLINOIS, INC., PEP BOYS (A/K/A       :
MANNY, MOE AND JACK), UNION           :
CARBIDE CORP., UNIVERSAL              :
REFRACTORIES DIVISION OF THIEM        :
CORPORATION,                          :
                                      :
                Respondents           :

DARLENE NELSON, EXECUTRIX OF          : No. 53 EAL 2015
THE ESTATE OF JAMES NELSON,           :
                                      :
                Petitioner            : Petition for Allowance of Appeal from
                                      : the Order of the Superior Court
                                      :
          v.                          :
                                      :
                                      :
AIRCO WELDERS SUPPLY, ALLIED          :
SIGNAL (A/K/A ALLIED CORP.),          :
AMERICAN STANDARD, A.W.               :
CHESTERTON, INC., BASIC, INC.,        :
BAYER CROPSCIENCE, INC., (F/K/A       :
AVENTIS CROPSCIENCE, USA, INC.)       :
ACHEM PRODUCTS, INC., RHONE           :
POULENC, AG CO. AND BENJAMIN          :
FOSTER COMPANY, BEAZER EAST           :
(A/K/A KOOPERS CO., INC. AND          :
KOOPER), BIRD INC., BOC GROUP,        :
BORG-WARNER CORP., BRAND              :
INSULATIONS, INC., CBS                :
CORPORATION (F/K/A VIACOM, INC.       :
AND WESTINGHOUSE ELECTRIC             :



               [52 EAL 2015, 53 EAL 2015 and 54 EAL 2015] - 2
CORPORATION), CERTAINTEED             :
CORPORATION, CHRYLSER CORP.           :
(A/K/A AMC, NORTHWEST AUTO            :
RENTAL CO. AND CHRYSLER SERVICE       :
CONTRACT CO.) CRANE CO.,              :
DEMMING DIVISION, CRANE PACKING,      :
ESAB WELDING AND CUTTING              :
EQUIPMENT, EJ LAVINO & CO.,           :
EUTECTIC CORP., FERRO                 :
ENGINEERING, FORD MOTOR CO.,          :
FOSECO, INC., FOSTER WHEELER          :
CORPORATION, GARLOCK, INC.,           :
GENERAL ELECTRIC COMPANY,             :
GENERAL MOTORS CORP., GEORGE          :
V. HAMILTON, INC., GEORGIA-PACIFIC    :
CORPORATION, GOULD PUMPS, INC.,       :
GREEN, TWEED & COMPANY, INC.,         :
HAJOCA PLUMBING SUPPLY                :
COMPANY, HARNISCHFEGER CORP.,         :
HEDMAN RESOURCES LIMITED (F/K/A       :
HEDMAN MINES LTD.), HOBART            :
BROTHERS CO., HONEYWELL               :
INTERNATIONAL, INC., INGERSOLL        :
RAND CO., JOY GLOBAL, INC.,           :
LINCOLN ELECTRIC CO., LUKENS          :
STEEL CO., MALLINCKRODT GROUP,        :
INC. (F/K/A INTERNATIONAL MINERALS    :
& CHEMICALS CORP.), MELRATH           :
GASKET, INC., MINE SAFETY             :
APPLIANCE (MSA), METROPOLITAN         :
LIFE INSURANCE COMPANY,               :
NOSROCK CORPORATION, OWENS-           :
ILLINOIS, INC., PEP BOYS (A/K/A       :
MANNY, MOE AND JACK), UNION           :
CARBIDE CORP., UNIVERSAL              :
REFRACTORIES DIVISION OF THIEM        :
CORPORATION,                          :
                                      :
                Respondents           :

DARLENE NELSON, EXECUTRIX OF          : No. 54 EAL 2015
THE ESTATE OF JAMES NELSON,           :
                                      :
                Petitioner            : Petition for Allowance of Appeal from
                                      : the Order of the Superior Court
                                      :



               [52 EAL 2015, 53 EAL 2015 and 54 EAL 2015] - 3
          v.                          :
                                      :
                                      :
AIRCO WELDERS SUPPLY, ALLIED          :
SIGNAL (A/K/A ALLIED CORP.),          :
AMERICAN STANDARD, A.W.               :
CHESTERTON, INC., BASIC, INC.,        :
BAYER CROPSCIENCE, INC., (F/K/A       :
AVENTIS CROPSCIENCE, USA, INC.)       :
ACHEM PRODUCTS, INC., RHONE           :
POULENC, AG CO. AND BENJAMIN          :
FOSTER COMPANY, BEAZER EAST           :
(A/K/A KOOPERS CO., INC. AND          :
KOOPER), BIRD INC., BOC GROUP,        :
BORG-WARNER CORP., BRAND              :
INSULATIONS, INC., CBS                :
CORPORATION (F/K/A VIACOM, INC.       :
AND WESTINGHOUSE ELECTRIC             :
CORPORATION), CERTAINTEED             :
CORPORATION, CHRYLSER CORP.           :
(A/K/A AMC, NORTHWEST AUTO            :
RENTAL CO. AND CHRYSLER SERVICE       :
CONTRACT CO.) CRANE CO.,              :
DEMMING DIVISION, CRANE PACKING,      :
ESAB WELDING AND CUTTING              :
EQUIPMENT, EJ LAVINO & CO.,           :
EUTECTIC CORP., FERRO                 :
ENGINEERING, FORD MOTOR CO.,          :
FOSECO, INC., FOSTER WHEELER          :
CORPORATION, GARLOCK, INC.,           :
GENERAL ELECTRIC COMPANY,             :
GENERAL MOTORS CORP., GEORGE          :
V. HAMILTON, INC., GEORGIA-PACIFIC    :
CORPORATION, GOULD PUMPS, INC.,       :
GREEN, TWEED & COMPANY, INC.,         :
HAJOCA PLUMBING SUPPLY                :
COMPANY, HARNISCHFEGER CORP.,         :
HEDMAN RESOURCES LIMITED (F/K/A       :
HEDMAN MINES LTD.), HOBART            :
BROTHERS CO., HONEYWELL               :
INTERNATIONAL, INC., INGERSOLL        :
RAND CO., JOY GLOBAL, INC.,           :
LINCOLN ELECTRIC CO., LUKENS          :
STEEL CO., MALLINCKRODT GROUP,        :
INC. (F/K/A INTERNATIONAL MINERALS    :
& CHEMICALS CORP.), MELRATH           :



               [52 EAL 2015, 53 EAL 2015 and 54 EAL 2015] - 4
GASKET, INC., MINE SAFETY                   :
APPLIANCE (MSA), METROPOLITAN               :
LIFE INSURANCE COMPANY,                     :
NOSROCK CORPORATION, OWENS-                 :
ILLINOIS, INC., PEP BOYS (A/K/A             :
MANNY, MOE AND JACK), UNION                 :
CARBIDE CORP., UNIVERSAL                    :
REFRACTORIES DIVISION OF THIEM              :
CORPORATION,                                :
                                            :
                   Respondents              :


                                       ORDER



PER CURIAM

     AND NOW, this 21st day of June, 2017, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.




                 [52 EAL 2015, 53 EAL 2015 and 54 EAL 2015] - 5